RADER, Circuit Judge.

ORDER

The United States Postal Service moves to dismiss Anthony Pinder’s petition for review as premature. Pinder has not responded.
On November 16, 2007, the administrative judge (AJ) issued his decision in Pinder v. United States Postal Serv., No. AT3443070931-I-1, specifying that his decision would become final on December 21, 2007 unless Pinder filed a petition for review with the Merit Systems Protection Board and that Pinder could file a petition for review in this court only after the decision became final. Pinder filed a petition for review with the court on November 28, 2007.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[njotwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” Furthermore, this court has jurisdiction to review only final orders and decisions of the Board. 28 U.S.C. § 1295(a)(9). Because Pinder’s petition for review in this court was filed before the AJ’s decision became final, the petition is premature. Thus, we dismiss. Pinder may, if he wishes, file a petition for review within the time permitted by 5 U.S.C. § 7703(b)(1).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.